DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (WO 2016/060851, of record) and further in view of Toyofuku (US 2008/0303634, of record).
As best depicted in Figure 1, Randall is directed to a tire construction comprising a carcass 140, a bead core 125, a bead filler 130, an innerliner 180, a belt layer 155, a pair of sidewalls 115, and a tread 110 (Paragraphs 15, 16, and 19).  It is evident that said tread and said sidewall define outermost layers of the tire (exposed to a tire outside).  Additionally, Figure 1 (exemplary tire construction) depicts the presence of a reinforcing layer 165b and an abrasion portion 175b, either of which can be broadly viewed as the claimed chafer.  Randall further teaches (a) the inclusion of an electronic device 105 (e.g. RFID tag), wherein said device can be affixed to the innerliner, the carcass, or a bead portion, including any bead portion component (Paragraph 35).  Randall also states that “…the electronic device may be disposed between any two layers of the tire” (Paragraph 28).  In such an instance, though, Randall fails to specifically teach the placement of an electronic device between a carcass and a chafer in a region radially inward of a radially outer edge of a bead core.
In any event, the general disclosure detailed above suggests the general inclusion of an electronic device in a location that corresponds with the claimed tire.  As detailed above, Randall suggests the inclusion of said device in the bead portion and additionally, states the placement of such a device between any two layers of the tire.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to place the device of Randall between the carcass and the chafer as required by the claims (corresponds with “any two layers” as taught by Randall).  In terms of the radial location of said device, a fair reading of Randall suggests locations that are radially beyond and radially inward of the bead core (both radial locations are consistent with the disclosure of Randall to include the device between any two layers in the bead portion).  Toyofuku is further provided to expressly evidence the known inclusion of RF devices at locations radially inward of a radially outer edge of the bead core (Figure 1).    
Lastly, regarding claim 1, the language “thereby enabling traceability of the tire even when there is damage to the tread rubber and the sidewall rubber” fails to further define the structure eof the claimed tire article (language appears to be directed to purported benefits).  
With respect to claim 2, “any bead portion component” is seen to encompass regions defined by the claimed invention.
As to claim 3, Randall suggests the use of multiple electronic devices (Paragraph 29).  
Regarding claim 6, Randall specifically identifies arrangements axially inward of a carcass ply (Paragraph 28) and generally teaches the placement of electronic devices to any “bead portion component”.  This disclosure is seen to encompass the claimed arrangement axially inward of the bead core.  
As to claim 7, the device of Randall includes antennas 190a,190b (Figure 2) and such antennas appear to be “coil-shaped”. 
With respect to claims 8 and 9, adhesive member 195 can be viewed as the claimed protective member.  Furthermore, such a member can be rubber-based and when applied to electronic device 105, said adhesive would fill or completely encapsulate an antenna. 
4.	Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall and Toyofuku as applied in claim 1 above and further in view of Wilson (US 6,580,363, of record). 
As detailed above, Randall teaches an electronic device comprising a pair of antennas 190a,190b.  In terms of the structure of the claimed antennas, coil-shaped antennas are conventionally used in tire electronic devices, as shown for example by Wilson (Column 3, Lines 35-47).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of common antenna structures, including that required by the claimed invention, absent a conclusive showing of unexpected results. 	
Regarding claim 9, adhesive member 195 can be viewed as the claimed protective member.  Furthermore, such a member can be rubber-based and when applied to electronic device 105, said adhesive would fill or completely encapsulate an antenna.  
5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall and Toyofuku as applied in claim 8 above and further in view of Koch (US 5,500,065, of record). 	As detailed above, Randall teaches a tire construction including an electronic device (e.g. RFID tag).  Randall further teaches the inclusion of an encapsulation material (rubber based adhesive) to protect said device.  While Randall is silent with respect to additional materials, a wide variety of protective arrangements are commonly used, including those formed with a housing or protective member and an encapsulation material, as shown for example by Koch (Column 4, Lines 25-64).  Koch suggests the use of a plurality of encapsulation materials, including rubber materials, and further teaches the inclusion of a cover 80 (corresponds with claimed protection member).  One of ordinary skill in the art at the time of the invention would have found it obvious to include any number of well-known and conventional structures for the device of Randall, including those having a combination of protective members and rubber encapsulation materials.
Response to Arguments
6.	Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Randall fails to teach or suggest the claimed placement of an electronic device between the carcass ply and the chafer and closer to an inner side in a tire radial direction than a tire radial outer edge of the bead core, thereby enabling traceability of the tire even when there is damage to the tread rubber and sidewall rubber. 
	It is initially noted that an inventive concept of Randall is the placement of an electronic device within the tire body (not visible on inner or outer tire surfaces) (Paragraph 28).  Randall further includes the following language (Paragraphs 28 and 35):
	However, it should be understood that the electronic device may be disposed between any two layers of the tire.
	The above described embodiments should not be taken as limiting, as the electronic device may be embedded at any location of the tire.
	As explained above, the electronic device may be affixed to the inner liner 180, the body ply 140, or a bead portion 120, including any of the bead portion components described above. 

The totality of these disclosures suggests a tire construction in which an electronic device is positioned between a carcass ply and a chafer.  It is emphasized that such an arrangement is internal to the exposed tire surfaces (as required by Randall) and furthermore, such an arrangement is consistent with the general disclosure to include an electronic device “between any two layers of the tire” and “at any location of the tire”.  It is further noted that the exemplary arrangements taught in Paragraph 28 are similar to that required by the claimed invention.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to include an electronic device between a carcass and a chafer.
	In terms of the radial location of said device, a fair reading of Randall does not limit the radial location.  Randall specifically states that said device may be embedded at any location of the tire (Paragraph 28).  The language “any location of the tire” is seen to encompass the claimed location radially inward of an outer edge of the bead core.  In terms of the amended claim language, it appears that the purported benefits would be realized when following the teachings of Randall (damage of external layers, such as the tread and the sidewall, would not appear to affect traceability if the device is embedded within the tire structure between internal tire components).  Toyofuku has been additionally provided to evidence the known inclusion of electronic devices at radial locations consistent with that required by the claimed invention (independent of the axial placement of said device).  Again, Randall specifically states that the device may be affixed to the bead portion 120, including “any” of the bead portion components (Paragraph 35).  In such an instance, it is not required for a reference to specifically disclosed purported benefits disclosed by Applicant.  It is emphasized that the disclosure by Randall of including an electronic device between first and second internal tire components would have resulted in the benefits outlined by Applicant.  There is no picking and choosing in this rejection since Randall expressly teaches the placement of an electronic device between internal tire components in a bead region.
	Lastly, it is noted that the general disclosure of Randall does in fact encompass the claimed radial placement and Applicant has not provided a conclusive showing of unexpected results for the claimed radial arrangement.  It appears that suitable traceability would be maintained upon damage to a sidewall or a tread when the device is embedded between first and second internal tire components at any number of radial locations, including those radially inward and radially outward of a bead core end (lack of comparative examples in which a device is positioned between first and second internal tire components and radially outward of a bead core end).                  
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 6, 2022